United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS           April 11, 2005

                        FOR THE FIFTH CIRCUIT              Charles R. Fulbruge III
                                                                   Clerk


                             No. 03-41618
                           Summary Calendar



UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

MICHAEL MALVEAUX,

                                     Defendant-Appellant.

                        ______________________

             Appeal from the United States District Court
                   for the Eastern District of Texas
                         ______________________

Before HIGGINBOTHAM and DAVIS, Circuit Judges.*

PER CURIAM:

     Michael Malveaux contends that his Sixth Amendment rights were

violated under United States v. Booker1 because the district court

sentenced him under a mandatory Sentencing Guidelines regime, and

enhanced his sentence based on facts not admitted by him or found

by a jury.    We find that Malveaux is not entitled to resentencing.



     Malveaux pleaded guilty to being a felon in possession of a

     *
       This appeal is being decided by a quorum           due    to   the
retirement of Judge Pickering. 28 U.S.C. § 46(d).
     1
         125 S. Ct. 738 (2005).
firearm in violation of 18 U.S.C. § 922(g)(1).            After assessing a

four-level enhancement based on a finding that Malveaux used or

possessed a firearm in connection with another felony offense , the

district court sentenced him to 80 months’ imprisonment.           Malveaux

appealed his conviction and sentence on grounds that there was no

evidence that he possessed a firearm in connection with another

felony offense, and we affirmed.2        Malveaux then filed a petition

for writ of certiorari to the Supreme Court in which he argued that

his     sentence    was   unconstitutional   in   light    of   Blakely   v.

Washington.3       Following the release of Booker, the Court vacated

our judgment and remanded for further consideration in light of

Booker.4

      Because Malveaux did not raise a Sixth Amendment challenge to

his sentence at trial, we review his Booker claim for plain error

only.     “We find plain error when: (1) there was an error; (2) the

error was clear and obvious; and (3) the error affected the

defendant's substantial rights.”5         Malveaux satisfies the first

prong of the plain error test as the district court enhanced his

sentence based on findings “that went beyond the facts admitted by


      2
       United States v. Malveaux, 104 Fed. Appx. 430, 2004 WL
1835992 (5th Cir.).
      3
          124 S. Ct. 2531 (2004).
      4
          Malveaux v. United States, 125 S. Ct. 1067 (2005) (mem.).
      5
       United States v. Infante, 2005 WL 639619, at *13 (5th Cir.
March 21, 2005) (citing United States v. Olano, 507 U.S. 725, 732-
37 (1993)).

                                     2
[him] or found by the jury.”6   In addition, he satisfies the second

prong as the law making the error plain was settled at the time of

appellate review.7

     Malveaux cannot establish, however, that the district court’s

error affected his substantial rights.      Specifically, Malveaux has

“not shown, with a probability sufficient to undermine confidence

in the outcome, that if the judge had sentenced him under an

advisory sentencing regime rather than a mandatory one, he would

have received a lesser sentence.”8    Based on facts properly found

by the district judge,9 Malveaux’s total offense level of 21 and

criminal history category of V yielded a sentencing range of 70 to

87 months.     Malveaux was sentenced to 80 months’ imprisonment.

When invited to depart upward, the district judge stated: “The

court has considered, and recognized, that it may depart upward but

declines to do so, with the belief and the understanding that the

guidelines, as set forth, are sufficient in themselves to address


     6
       See United States v. Mares, 2005 WL 503715, at *8 (5th Cir.
March 4, 2005).
     7
         Id.
     8
         Infante, 2005 WL 639619, at *13.
     9
      Malveaux contends that properly understood, Booker prohibits
a judge from finding any facts used to enhance a sentence. This
contention is in the teeth of our holding in Mares that post-
Booker, judges may still find all facts relevant to sentencing.
Mares, 2005 WL 503715, at *7.      We decline to reconsider our
decision in Mares. In addition, we reject Malveaux’s argument that
Booker error is structural and insusceptible to harmless error
analysis, and that Booker error should be presumed prejudicial, as
both claims are in conflict with Mares. Id. at **8-9.

                                  3
this   particular   offense.”   The   district   judge’s   decision   to

sentence Malveaux in the upper half of the guidelines range, as

well as his expression of satisfaction with the sentence given,

indicates that he would not have reached a significantly different

result under an advisory guidelines regime. In addition, the facts

cited by Malveaux as indicative of a probability that his sentence

would be different under an advisory regime were either before the

trial judge at sentencing, or could easily have been presented.

       Having reconsidered, we AFFIRM.




                                  4